                           UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO

  BARRY SEARCY,
                                                   Case No. 1:15-cv-00537-BLW
           Plaintiff,
                                                   INITIAL REVIEW ORDER
           v.

  SCOTT WALDEN, Idaho Correctional
  Industries Production Manager; ALAN
  ANDERSON, Idaho Correctional
  Industries General manager; JENNIFER
  PANTNER, ISCI Correctional Officer;
  KEITH YORDY, ISCI Warden; in their
  individual and official capacities; and
  KEVIN MICHELSON, Idaho
  Correctional General Manager and AL
  RAMIREZ, ISCI Warden; in their
  official capacities,

           Defendants.



         Before the Court is Plaintiff Barry Searcy’s Amended Complaint (Dkt. 91). The

Court Granted Mr. Searcy leave to amend based on newly-discovered evidence, and now

reviews the Amended Complaint to determine whether it or any of the claims contained

therein should be summarily dismissed under 28 U.S.C. §§ 1915 and 1915A. Having

reviewed the record, and otherwise being fully informed, the Court enters the following

Order.

                                      BACKGROUND

         Plaintiff Barry Searcy is a prisoner in the custody of the Idaho Department of

Correction proceeding pro se and in forma pauperis in this civil rights action. On
INITIAL REVIEW ORDER - 1
November 12, 2015, Plaintiff filed a Complaint alleging that Defendants Scott Walden,

Jennifer Pantner, Idaho Correctional Industries, and several un-named persons, Does 1-

10, had violated various Idaho state laws, and violated his rights under the First

Amendment. Dkt. 3 at 15-23. When Plaintiff filed this action, it was initially assigned to

the Honorable Candy W. Dale, United States Magistrate Judge in accordance with this

Court’s then-applicable case assignment procedures. Judge Dale screened the Complaint

pursuant to 28 U.S.C. §§ 1915 and 1915A and issued an Initial Review Order (“IRO”) on

March 15, 2016. Dkt. 8. Judge Dale’s IRO allowed Plaintiff to proceed on the First

Amendment retaliation claim against Defendants Pantner and Walden, but dismissed

Plaintiff’s three state-law claims, and dismissed Defendant Idaho Correctional Industries

as a defendant.

       Plaintiff chose not to amend his complaint in the time allotted by the Scheduling

Order, and the parties proceeded through discovery. Defendants filed a Motion for

Summary Judgment on January 4, 2017, which was denied without prejudice on August

29, 2017, with supplemental briefing invited by the Court. Dkt. 42. Defendants filed their

Second Motion for Summary Judgment on October 10, 2017, and this case was

reassigned shortly thereafter to District Court Judge B. Lynn Winmill. On April 26, 2018,

nearly two and a half years into the case, Plaintiff made the first request for leave to file

an amended complaint. Dkt. 57. The Court granted Plaintiff leave to file an amended

complaint outside the case management schedule based on the existence of newly-

discovered evidence, but did not upset the case management deadlines previously set by

Judge Dale. Dkt. 90

INITIAL REVIEW ORDER - 2
                                   LEGAL STANDARD

       The Court is required to review complaints filed in forma pauperis, or complaints

filed by prisoners seeking relief against a governmental entity or an officer or employee

of a governmental entity, to determine whether summary dismissal is appropriate. The

Court must dismiss a complaint or any portion thereof that states a frivolous or malicious

claim, fails to state a claim upon which relief may be granted, or seeks monetary relief

from a defendant who is immune from such relief. 28 U.S.C. §§ 1915(d)(2) & 1915A(b).

       A complaint fails to state a claim for relief under Rule 8 of the Federal Rules of

Civil Procedure if the factual assertions in the complaint, taken as true, are insufficient

for the reviewing court plausibly “to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Id. In other words, although Rule 8 “does not require detailed

factual allegations, . . . it demands more than an unadorned, the-defendant-unlawfully

harmed-me accusation.” Id. (internal quotation marks omitted). If the facts pleaded are

“merely consistent with a defendant’s liability,” the complaint has not stated a claim for

relief that is plausible on its face. Id. (internal quotation marks omitted).

       Plaintiff brings claims under Idaho state law, as well as claims under 42 U.S.C. §

1983, the federal civil rights statute. To state a colorable claim under § 1983, a plaintiff

must allege a violation of rights protected by the Constitution or created by federal statute

proximately caused by the conduct of a person acting under color of state law. Crumpton

v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991).

INITIAL REVIEW ORDER - 3
       Prison officials generally are not liable for damages in their individual capacities

under § 1983 unless they personally participated in the alleged constitutional violations.

Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989); see also Iqbal, 556 U.S. at 677

(“[E]ach Government official, his or her title notwithstanding, is only liable for his or her

own misconduct.”). However, “[a] defendant may be held liable as a supervisor under §

1983 ‘if there exists . . . a sufficient causal connection between the supervisor’s wrongful

conduct and the constitutional violation.’” Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir.

2011) (quoting Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989)) (emphasis added).

       A plaintiff can establish this causal connection by alleging that a defendant (1)

“set[] in motion a series of acts by others”; (2) “knowingly refus[ed] to terminate a series

of acts by others, which [the supervisor] knew or reasonably should have known would

cause others to inflict a constitutional injury”; (3) fail[ed] to act or improperly acting in

“the training, supervision, or control of his subordinates”; (4) “acquiesc[ed] in the

constitutional deprivation”; or (5) engag[ed] in “conduct that showed a reckless or callous

indifference to the rights of others.” Id. at 1205-09. A plaintiff cannot simply restate these

standards of law in a complaint; instead, a plaintiff must provide specific facts supporting

the elements of such a claim, and he must allege facts showing a causal link between

each defendant and Plaintiff’s injury or damage. Alleging “the mere possibility of

misconduct” is not enough. Iqbal, 556 U.S. at 679.

       “While prisoners enjoy many protections of the Constitution, imprisonment carries

with it the circumscription or loss of many significant rights,” and “maintaining

institutional security and preserving internal order and discipline may require prison

INITIAL REVIEW ORDER - 4
officials to curtail certain constitutional rights.” Escalanti v. Lewis, 933 F.2d 1013 (9th

Cir. 1991) (unpublished) (citing Hudson v. Palmer, 468 U.S. 517, 524 (1983), and Bell v.

Wolfish, 441 U.S. 520, 545 (1979)).

                               FACTUAL ALLEGATIONS

       Plaintiff is a prisoner in the custody of the Idaho Department of Correction

(IDOC), currently incarcerated at Idaho State Correctional Institution (ISCI). Plaintiff is

also one of the class representatives in Balla v. IDOC, Case No. 1:81-cv-01165-BLW (D.

Idaho), an ongoing class action case involving the conditions of confinement at ISCI.

       Plaintiff has, at different times, worked as an employee of Correctional Industries

(“CI”)—a state entity established for the purpose of “caus[ing] the inmates in the state

prison to be employed . . . in the production” of goods and services provided to the

government, to nonprofit organizations, or to other parties for public use. Idaho Code §

20-413. Plaintiff has also worked other jobs at the prison, including a job as a recreation

scheduling clerk in the gym, in positions that are not affiliated with CI. Inmates working

with CI are paid more than those with other prison jobs, and no prison job pays as much

as a minimum-wage job outside of prison. See Dkt. 91.

       Although most inmates have a cellmate, some single cells are available at the

prison. Living in a single cell is a privilege, and single cells generally are considered by

inmates to be superior to double cells. There are two types of single cells: a “regular”

single cell and a “mini-single-cell,” which is smaller than a regular single cell and,

therefore, less desirable to inmates. See id at 10.



INITIAL REVIEW ORDER - 5
       At some point in the past, ISCI had a policy regarding housing inmates in single

cells that allowed inmates with any prison job—including non-CI jobs—to request a

single cell. The inmate employees would be placed on a single-cell waiting list. Over a

period of some years, Plaintiff had worked his way up near the top of the waiting list as a

gym clerk (which was not a CI job). Several years ago, ISCI changed the single-cell

policy, restricting single-cell eligibility to inmates with a CI job, not just any prison job.

Id at 9-10. Because Plaintiff, at that time, held a non-CI job, his name was removed from

the waiting list.

       In January of 2013, apparently believing that his removal from the waiting list was

a result of prison staff retaliating for Plaintiff’s litigation activities, Plaintiff successfully

moved to voluntarily dismiss a civil rights action in this Court in which Defendant Scott

Walden, the CI production manager, was a named defendant. In addition, after serving as

a class representative in Balla for 9 years, Plaintiff moved to terminate his representative

status in July of 2013. Id at 7-8. The very next month, allegedly as a result of Plaintiff’s

dismissal of his lawsuit and request to terminate his Balla participation, Defendant

Walden hired Plaintiff to work at Correctional Industries. A few days after Walden hired

Plaintiff to work at CI, the Court in Balla denied Plaintiff’s motion to terminate his

representative status. Id.

       Now eligible for single-cell status, as a CI employee, and believing that he

remained at the top of the waiting list, Plaintiff asked Defendant Jennifer Pantner—an

ISCI correctional officer—if he could be transferred into a single cell that was available

on Plaintiff’s housing tier. Defendant Pantner responded, “No, you are at the bottom of

INITIAL REVIEW ORDER - 6
the waiting list.” Id at 9. Following a discussion between Balla counsel, Plaintiff was

again placed at the top of the single-cell waiting list. The warden and the housing

lieutenant agreed that Plaintiff should receive “the next available single cell.” Id.

       The “next available single cell” was a regular single cell, which became available

in September of 2013. However, rather than place Plaintiff in this cell, Defendant Pantner

tried to assign Plaintiff to one of the “mini-single-cells.” Id. Plaintiff complained to

Pantner’s superiors, and Pantner later assigned Plaintiff to a regular single cell.

       On Plaintiff’s first day of work at CI, he informed Defendant Walden of the Balla

Court’s decision to deny Plaintiff’s motion to terminate his representative status; he also

told Walden that Plaintiff’s continued “service as a Class Rep would require that there

would be times [Plaintiff] needed to attend Balla related matters during CI work hours. Id

at 11-12. Initially, Walden offered to work with Plaintiff and asked only to be “kept in the

loop” with respect to when Plaintiff needed time off from his CI job to engage in Balla-

related matters.

       Plaintiff worked at CI for several months, received satisfactory evaluations, and

was given a raise. However, in December of 2013, Walden told Plaintiff that Walden had

hired him “with the understanding that he was no longer a part of the Balla case.” Id.

Walden also told Plaintiff that he knew about Plaintiff’s difficulties in obtaining a single

cell, even though Plaintiff had not informed Walden of these difficulties, and Walden

later acknowledged that he had discussed the single-cell issue with Defendant Pantner.

       Walden gave Plaintiff an ultimatum: “You have a choice to make – either work at

CI or do Balla, but you can’t do both.” Dkt. 91-1 at 5. Plaintiff was given this ultimatum

INITIAL REVIEW ORDER - 7
despite the fact that other CI workers were allowed to take time off “for education,

programs, etc.” Id. At a later meeting, Walden told Plaintiff, “I only hired you because

you weren’t part of Balla. Now you are a part of Balla, you are one of its leaders, and you

told me you were out of it.” Id. Plaintiff informed Walden that “his decision was that he

was not quitting Balla, and that he was not voluntarily quitting CI either.” Id. Walden

then dismissed Plaintiff from CI.

       Plaintiff was rehired at the prison gym and began working there again in January

of 2014. Plaintiff asked to retain his single cell even though he no longer worked at CI,

and “Unit 13 staff” said that this would not be problem as long as Plaintiff had a job. Id at

9-10. Plaintiff alleges that Defendant Pantner “attempted to get his Gym job taken away”

by entering a C-note in Plaintiff’s file that stated,

       [Plaintiff] was terminated from his job at Correctional Industries on 12-31-
       13. He is not eligible for work for six months. He was terminated by Scott
       Walden[,] head supervisor of Correctional Industries for attendance issues.

Id at 10. According to the Complaint, Plaintiff did not have “attendance issues” at his CI

job. As a correctional officer working on housing placement, Pantner was aware that if

Plaintiff was dismissed from the gym job and was not allowed to work for six months, he

would lose his single-cell assignment.

       Plaintiff now brings federal civil rights and state law claims against Defendants

Walden, Anderson, Pantner, and Yordy in their personal and official capacities, and

Michelson, and Ramirez in their official capacities.

                                         ANALYSIS



INITIAL REVIEW ORDER - 8
      Plaintiff amended his complaint on January 29. 2019 to incorporate recently-

discovered evidence, name new defendants, and add additional claims. Dkt. 91. Mr.

Searcy added significant factual detail to his amended complaint, relying on the newly-

discovered evidence from fellow prisoner Tom Wilson. Id. He also names several new

Defendants: Alan Anderson the ICI General Manager and Keith Yordy, ISCI Warden, in

their individual and official capacities; and Kevin Michelson, Idaho Correctional General

Manager and Al Ramirez, ISCI Warden; in their official capacities. Id. The Amended

Complaint adds Counts VII and VIII, which allege Defendants Walden and Anderson

conspired, and engaged in a pattern of racketeering activity in violation of Idaho Code

Section 18-7804 et seq. Dkt. 91-3.

      1. Mr. Searcy’s Idaho RICO and Conspiracy Claims are Time-Barred

      Mr. Searcy’s Amended Complaint includes extensive allegations of racketeering

activity and conspiracy to commit racketeering activity in violation of Idaho law against

Defendants Walden and Anderson, managers at ISCI. Dkt. 91-2 at 10-14. Mr. Searcy

alleges that while he was working at CI between August and December, 2013 Defendants

Walden and Anderson participated in a racketeering scheme that failed to pay CI

employees the wages they were entitled by 18 U.S.C. § 1761(a) & (c)(2). Dkt. 91-3 at 2.

Mr. Searcy explains that he identified this pay discrepancy “a few months after he started

work at CI,” sometime in 2013. Dkt. 91-1 at 2. Mr. Searcy brings these claims against

Defendants Walden and Anderson for the first time in his Amended Complaint.

      The Court will not allow Plaintiff to proceed on his Idaho RICO claims because

they are time-barred. This Court has previously noted that “Idaho has looked to federal

INITIAL REVIEW ORDER - 9
court interpretations of RICO to discern the meaning of parallel provisions in their

legislation.” Wavetronix, LLC v. Swenson, No. 4:12-CV-244-E-MJP, 2015 WL

12778001, at *2 (D. Idaho Feb. 2, 2015); see also State v. Nunez, 981 P.2d 738, 742

(1999). Although Idaho’s Racketeering statute does not include its own statute of

limitations provision, Idaho law provides a four-year statute of limitations period that

applies to these claims. See I.C. § 5-224. The Supreme Court has held that the four-year

clock begins to run on civil RICO claims upon the “discovery of the injury, not discovery

of the other elements of the claim.” Rotella v. Wood, 528 U.S. 549, 555 (2000); Evans v.

Arizona Cardinals Football Club, LLC, No. 17-16693, 2019 WL 459857, at *1 (9th Cir.

Feb. 6, 2019). Although the Amended Complaint is not clear on the exact date, Mr.

Searcy alleges generally that he learned of the pay discrepancy sometime in late 2013.

Dkt. 91-1 at 2. At the latest, therefore, the clock to file such claims ran out in December

2017. Plaintiff brings the Idaho RICO claims in his Amended Complaint, filed in

January, 2019. Dkt. 91. As a result, the Court will not allow Plaintiff to proceed on

Claims VII and VIII in his Amended Complaint.

       2. Plaintiff’s Claims Under Idaho Law

       In Claims 4, 5, and 6, Plaintiff contends that Defendants have violated Idaho’s

Correctional Industries Act, Idaho Code § 20-401 et seq. (“the Act”), by failing to pay

inmate employees “wages at a rate not less than that paid for work of a similar nature in

the locality in which the work was performed.” Dkt. 91-2 at 3-8. However, the Act does

not entitle an inmate worker to such compensation. Indeed, inmate workers are not

entitled to any compensation at all.

INITIAL REVIEW ORDER - 10
       The Act provides that a prisoner “who is engaged in productive work ... may

receive for his work such compensation as the [Board of Correction] shall determine, to

be paid out of any funds available in the correctional industries betterment account. Such

compensation, if any, shall be in accordance with a graduated schedule based on quantity

and quality of work performed and skill required for its performance.” Idaho Code § 20-

412. The permissive terms “may receive” and “if any” both establish that Plaintiff has no

state-created right to be paid wages at all, much less wages that are similar to those paid

free citizens outside of prison. Therefore, Plaintiff has not stated a plausible claim under

Idaho state law, and the Court will not allow him to proceed on Claims 4, 5 and 6.

       3. First Amendment Retaliation Claims

       As in his original complaint, Plaintiff alleges that Defendants Walden and Pantner

retaliated against him for his litigation activities and his use of the prison grievance

system. A First Amendment retaliation claim must allege the following: “(1) An assertion

that a state actor took some adverse action against an inmate (2) because of (3) that

prisoner’s protected conduct, . . . that such action (4) chilled the inmate’s exercise of his

First Amendment rights, and (5) the action did not reasonably advance a legitimate

correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (footnote

omitted). Although a “chilling effect on First Amendment rights” is enough to state an

injury, Gomez v. Vernon, 255 F.3d 1118, 1127 (9th Cir. 2001), “bare allegations of

arbitrary retaliation” are insufficient to assert a plausible retaliation claim. Rizzo v.

Dawson, 778 F.2d 527, 532 n.4 (9th Cir. 1985). “A prisoner suing prison officials under

section 1983 for retaliation must allege that he was retaliated against for exercising his

INITIAL REVIEW ORDER - 11
constitutional rights and that the retaliatory action does not advance legitimate

penological goals, such as preserving institutional order and discipline.” Barnett v.

Centoni, 31 F.3d 813, 815-16 (9th Cir. 1994) (per curiam); see also Turner v. Safley, 482

U.S. 78, 89 (1987) (“[W]hen a prison regulation impinges on inmates’ constitutional

rights, the regulation is valid if it is reasonably related to legitimate penological

interests.”).

       Not every retaliatory act taken by an official can be considered an adverse action

that chills the exercise of protected speech. The proper inquiry in determining whether a

plaintiff has stated a viable retaliation claim “asks whether an official’s acts would chill

or silence a person of ordinary firmness from future First Amendment activities.”

Mendocino Envt’l Ctr. v. Mendocino Cnty., 192 F.3d 1283, 1300 (9th Cir. 1999) (internal

quotation marks omitted). If it would not, then “the retaliatory act is simply de minimis

and therefore outside the ambit of constitutional protection.” Davis v. Goord, 320 F.3d

346, 353 (2d Cir. 2003) (internal quotation marks omitted). See also Morris v. Powell,

449 F.3d 682, 686 (5th Cir. 2006) (“The [de minimis] standard achieves the proper

balance between the need to recognize valid retaliation claims and the danger of federal

courts embroiling themselves in every disciplinary act that occurs in state penal

institutions.”) (internal quotation marks and alteration omitted); ACLU of Maryland, Inc.

v. Wicomico County, 999 F.2d 780, 786 n.6 (4th Cir. 1993) (per curiam) (“[T]hese § 1983

plaintiffs suffered no more than a de minimis inconvenience and . . . , on the facts of this

case, such inconvenience does not constitute cognizable retaliation under the First

Amendment.”).

INITIAL REVIEW ORDER - 12
       Liberally construed, Plaintiff’s Complaint states a plausible claim that Defendants

Walden and Pantner retaliated against Plaintiff for exercising his constitutional rights.

Defendant Walden allegedly informed Plaintiff that he had to choose between his prison

job and his class representative status in Balla; further, the fact that other inmates were

allowed time off from their CI jobs to participate in prison programs raises a reasonable

inference that Walden may have dismissed Plaintiff from CI out of a retaliatory motive.

And because prisoner employment and single-cell status are desirable privileges to

inmates, the prospect of losing a prison job or a single cell appears sufficient to chill a

prisoner’s exercise of his constitutional rights.

       Plaintiff has stated also a plausible claim that Defendant Pantner retaliated against

him by attempting to ensure that Plaintiff was not placed in a single cell. Such actions

include placing him at the bottom of the waiting list for a single cell and placing a C-

note—which included a false reason for Plaintiff’s dismissal from CI—in Plaintiff’s file

in an attempt to have him dismissed from his gym job, thereby losing single-cell status.

       The Plaintiff may also proceed with the above-identified retaliation claims against

Defendants Anderson and Yordy. “[a] defendant may be held liable as a supervisor under

§ 1983 ‘if there exists . . . a sufficient causal connection between the supervisor’s

wrongful conduct and the constitutional violation.’” Starr v. Baca, 652 F.3d 1202, 1207

(9th Cir. 2011) (quoting Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989)) (emphasis

added). Mr. Searcy has plausibly alleged that both supervisors “knowingly refus[ed] to

terminate a series of acts by others, which [the supervisor] knew or reasonably should

have known would cause others to inflict a constitutional injury.” Id. at 1205-09; Dkt. 91-

INITIAL REVIEW ORDER - 13
1 at 12-13. Although the causal link is thin, Mr. Searcy’s allegations that both Defendants

Anderson and Yordy were directed the IDOC grievance process and individually

reviewed his complaints against Defendants Walden and Pantner, but failed to act, is

sufficient for him to proceed against those supervisor Defendants at this stage as well.

       For the above reasons, Plaintiff may proceed on his First Amendment retaliation

claims against Defendants Walden, Pantner, Anderson, and Yordy.

                                         ORDER

IT IS ORDERED:

   1. Plaintiff may proceed on his First Amendment retaliation claims against

       Defendants Walden Pantner, Anderson, and Yordy. Plaintiff may not proceed on

       any other claims against any other Defendants at this time.

   2. The Parties shall not engage in any further discovery. As the Court indicated in its

       January 7, 2019 Order, the discovery deadline has passed in this case, and none of

       the claims remaining after the Court’s Initial Review Order suggest discovery

       should be reopened.

   3. Dispositive Motions: All motions for summary judgment and other potentially

       dispositive motions shall be filed with accompanying briefs by May 27, 2019.

       Responsive briefs to such motions shall be filed within 30 days after service of

       motions. Reply briefs, if any, shall be filed within 14 days after service of

       responses. Submission of an earlier motion for summary judgment addressing

       procedural issues does not foreclose any party from later filing a motion for

       summary judgment on the merits.

INITIAL REVIEW ORDER - 14
  4. All motions, responses, and replies shall conform to Rule 7.1 of the Local Rules

     for the District of Idaho. Neither party shall file supplemental responses, replies,

     affidavits, or other filings not authorized by the Local Rules without prior leave of

     Court. No motion or memorandum, typed or handwritten, shall exceed 20 pages in

     length.

  5. Alternative Dispute Resolution (ADR). Should Plaintiff and any Defendant wish

     to attend a settlement conference, they shall file a stipulation to attend settlement

     conference, and the case will then be referred to the Court’s ADR Director.



                                                DATED: April 16, 2019


                                                _________________________
                                                B. Lynn Winmill
                                                U.S. District Court Judge




INITIAL REVIEW ORDER - 15
